DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 10, 12, 16, and 18 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Claim Objection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 10, and 16, the limitation “in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.” The Specification [0029] discloses: “Power phase load balancing at the CPDUC can be conducted in multiple modes. In the manual mode, the CPDUC works to gather power phase load data at the level configured as management scope. It can also gather power phase load data, on demand, at each level contained in the managed scope i.e. PDU level, circuit level, or premise level. This shall be used by power administrators to study power phase loading and implement manual changes on power phase coupling to load at any or all levels mentioned above. CPDUC shall provide validation through simulation that power phase coupling changes about to be implemented will achieve better power phase load balancing. CPDUC shall work with all the LPDUC in its management scope to realize needed power phase changes, implemented by the power administrator, and provide confirmation of successful completion. It shall be possible to schedule when changes should be applied to provide for specific maintenance windows and flexibility of operation. In the automated mode, the CPDUC can gather power phase load data at each level in managed scope and then based on priorities configured for each level automatically generate needed changes in power phase coupling to load at each level to achieve best possible power phase load balancing at the managed scope. Machine learning and linear programming techniques shall be used as underlying techniques to study current power phase loads and then generate needed changes at each level to realize best possible power phase load balancing for the managed scope. In one or more embodiments, it shall be possible to configure when and how frequently automated mode scan of power phase loading runs to provide flexibility of operation.” The specification discloses two modes of operation: in manual mode, the user provide input that indicates changing the power phase to the circuit supplied by the PDU, and this change would be validated by simulation; and in automated mode, the system generates needed changes based on the priorities. Since there are two separate modes of operation such manual mode and automated mode, Specification [0029] does not provide support for the limitation “in response to receiving the user-generated input, determining a change in power coupled to the plurality of circuit or the equipment loads supplied by at least one of the plurality of PDUs within the managed scoped based on the plurality of priorities and the user-generated input”. As such, there is no indication in the specification that the inventors had possession of the limitation.
Claims 2-9, 11-15, and 17-20 depend upon claims 1, 10, and 16, thus inherit its deficiencies and therefore are rejected as well.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Jansma (US 2011/0101777 A1) discloses the system calculates the maximum allowable additional load using some factory- or user-defined interval. However, Jasma does not disclose determining a priority for each of the plurality of levels, and determining the change in power phase based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.
Stanlake (US 20130218497) discloses the system defines the relative priority of the load(s) attached to each circuit and outputs an indication that a load imbalance exists based on user-selectable system threshold value. However, Sullivan does not disclose determining the change in power phase based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.
Nichilson (US 20150006440 A1) discloses providing a user-defined threshold for the selected data type for use in a data center environment that comprises a power manager in communication with at least one cabinet power distribution unit (CDU). However, Nichilson does not discloses determining a priority for each of the plurality of levels, and determining the change in power phase based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The reasons for allowance of Claim 1 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: “… wherein operations of the CPDUC comprise: …identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.”
The reasons for allowance of Claim 10 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a central power “…identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.”
The reasons for allowance of Claim 16 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising: “…identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities and the user- generated input to improve the power phase load imbalance in real time.”
As dependent claims 2-9, 11-15, and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Czamara (US 9,891,682 B1), Dozier (US 2017/0149243 A1), Deaver, SR. (US 2012/0022713 A1), Nasle (US 8,959,006 B2), Torzhkov (US 2011/0066258 A1), Roth et al. (US 2017/0032600 A1), Jansma (US 2011/0101777 A1), Stanlake (US 20130218497), and Nichilson (US 20150006440 A1) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 10/09/2020.

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered, and they are persuasive. As noted supra the case is indicated for allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117